                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SAMANTHA M. in her individual capacity, and as )
parent and natural guardian ofPlaintiffs M.M. and
                                               )
L.M., minors,                                  )
                      Plaintiffs,              )             Civil Action No. 19-800
                                               )             Judge Conti
        vs                                     )             Magistrate Judge Dodge
                                               )
                                               )
ANDREW STEPANIK, individually, JOHN DOE )
1, individually, and JOHN DOE 2, individually, )
                                               )
                       Defendants.             )


                                        ORDER
               AND NOW, this /    3� ofMarc�O�, after the plaintiffs, Samantha M. in her
individual capacity and as parent and natural guardian ofminor plaintiffs M.M. and L.M., filed

an action in the above-captioned case, and after a motion to dismiss was submitted by defendant

Andrew Stepanik, and after a Report and Recommendation was filed by the United States

Magistrate Judge granting the parties a period oftime after being served with a copy to file

written objections thereto, and no objections having been filed, and upon independent review of

the motion and the record, and upon consideration of the Magistrate"Judge's Report and

Recommendation (ECF No. 13), which is adopted as the opinion ofthis Court,

               IT IS ORDERED that defendant Andrew Stepanik's motion to dismiss (ECF No.

4) is granted with prejudice with respect to Count IV ofthe Complaint and granted without

prejudice to file an Amended Complaint regarding Counts I, II and III that is consistent with the

conclusions in the Report and Recommendation.




                                                              Conti
                                                             es District Judge
